Miller, Judge,

(dissenting):

I have the greatest respect for the judgment of my associates, but I have been unable to bring myself to the point of concurring in the opinion to be handed down in this case, for two reasons, first, because I think the question whether defendant was negligent in allowing the wire doing the injury to remain out of repair for the time proven, was properly submitted to the jury. That the wire was out of repair and sagging down in close and dangerous proximity to the ground where plaintiff was injured is fully proven, presenting a prima facie case by the rule, res ipsa loquitur. And I do not think the evidence of the defendant to overcome this prima facie case is sufficient to authorize this court to reverse the judgment. In the second place I think the question of the plaintiff’s contributory negligence was properly submitted to the jury. I concede, however, based on some expert or opinion evidence, that some of the physical facts tended to discredit the positive evidence of the plaintiff as to his conduct at the place of his injury with respect to the dangerous wire. But I do not think this evidence was sufficient to withdraw the question from the lawful triers of the facts, the jury.
And I observe as bearing on both propositions that the instrument at defendant’s power house, some twenty four hours or more before the plaintiff was injured indicated physical disturbances on one or more-of defendant’s service lines, and that defendant thereby had warning of this fact, and actually made repairs on one of the lines, but though connected by telephone lines along its whole system with its representatives, it took no pains within the twenty four hours intervening to inspect the wire which injured the plaintiff, and it seems to me it was for the jury to say, from all the facts and circum*612stances surrounding tbe parties, whether defendant was guilty of negligence in failing to institute promptly proper inspections and tests. The principles which we have applied in other eases it seems to me required of defendant these precautions.
For these reasons I would affirm the judgment.